
	

114 S1379 IS: African Free Trade Initiative Act
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1379
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. Inhofe (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the African Growth and Opportunity Act to require the development of a plan for each
			 sub-Saharan African country for negotiating and entering into free trade
			 agreements and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the African Free Trade Initiative Act.
		2.Free trade agreements with sub-Saharan African countries
 (a)Plan requirements and reportingSection 116 of the African Growth and Opportunity Act (19 U.S.C. 3723) is amended by striking subsections (b) and (c) and inserting the following:
				
					(b)Plan requirement
 (1)In generalThe President shall develop a plan for the purpose of negotiating and entering into one or more free trade agreements with all sub-Saharan African countries. The plan shall identify the 15 countries or groups of countries that are most ready for a free trade agreement with the United States.
 (2)Elements of planThe plan required by paragraph (1) shall include, for each sub-Saharan African country, the following:
 (A)The steps such sub-Saharan African country needs to be equipped and ready to enter into a free trade agreement with the United States, including the development of a bilateral investment treaty.
 (B)Milestones for accomplishing each step identified in subparagraph (A) for each sub-Saharan African country, with the goal of establishing a free trade agreement with each sub-Saharan African country not later than 10 years after the date of the enactment of the African Free Trade Initiative Act.
 (C)A description of the resources required to assist each sub-Saharan African country in accomplishing each milestone described in subparagraph (B).
 (D)The extent to which steps described in subparagraph (A), the milestones described in subparagraph (B), and resources described in subparagraph (C) may be accomplished through regional or subregional organizations in sub-Saharan Africa, including the East African Community, the Economic Community of West African States, the Common Market for Eastern and Southern Africa, and the Economic Community of Central African States.
 (E)Procedures to ensure the following: (i)Adequate consultation with Congress and the private sector during the negotiations.
 (ii)Consultation with Congress regarding all matters relating to implementation of the agreement or agreements.
 (iii)Approval by Congress of the agreement or agreements. (iv)Adequate consultations with the relevant African governments and African regional and subregional intergovernmental organizations during the negotiation of the agreement or agreements.
 (c)Reporting requirementNot later than 12 months after the date of the enactment of the African Free Trade Initiative Act, the President shall prepare and transmit to Congress a report containing the plan developed pursuant to subsection (b)..
			(b)Millennium Challenge Compacts
 After the date of the enactment of this Act, the United States Trade Representative and Administrator of the United States Agency for International Development shall consult and coordinate with the Chief Executive Officer of the Millennium Challenge Corporation regarding countries that have entered into a Millennium Challenge Compact pursuant to section 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708) that have been declared eligible to enter into such a Compact for the purpose of developing and carrying out the plan required by subsection (b) of section 116 of the African Growth and Opportunity Act (19 U.S.C. 3723), as amended by subsection (a).
			3.Coordination of USAID with Free Trade Agreement policy
 (a)Authorization of fundsFunds made available after the date of enactment of this Act to the United States Agency for International Development under section 496 of the Foreign Assistance Act of 1961 (22 U.S.C. 2293) may be used in consultation with the United States Trade Representative—
 (1)to carry out subsection (b) of section 116 of the African Growth and Opportunity Act (19 U.S.C. 3723), as amended by section 2(a), including for the deployment of resources in individual eligible countries to assist such country in the development of institutional capacities to carry out such subsection (b); and
 (2)to coordinate the efforts of the United States to establish free trade agreements in accordance with the policy set out in subsection (a) of such section 116.
 (b)DefinitionsIn this section: (1)Eligible countryThe term eligible country means a sub-Saharan African country that receives—
 (A)benefits under the African Growth and Opportunity Act (19 U.S.C. 3701 et seq.); and (B)funding from the United States Agency for International Development.
 (2)Sub-Saharan African countryThe term sub-Saharan African country has the meaning given that term in section 107 of the African Growth and Opportunity Act (19 U.S.C. 3706).
